Mr. Justice Tantis delivered the opinion of the court: The complaint herein alleges that claimants are engaged in the bottling of bulk wines for resale, and in the operation of such business, purchase wines in bulk from licensees in Illinois and other states and then bottle the same for resale to licensed retailers or distributors in Illinois and elsewhere. Under the provisions of the Illinois statute existing at the time license was issued to claimants an importing distributor’s license fee was Two Hundred Fifty ($250.00) Dollars. The license fee under the statute at that time for the manufacture of wine and beer was Five Hundred ($500.00) Dollars. (Par. 25, Sec. 4, Art. 5, Chap. 43, Ill. Rev. Statutes.) Under the ruling made at the date in question by the Illinois Liquor Control Commission, claimants were compelled to pay Five Hundred ($500.00) Dollars for a license. The status and nature of claimants’ business was a question of fact. The statute in regard to the amount of license required was explicit. The fact that the Illinois Liquor Control Commission temporarily announced a ruling in conflict therewith did not supercede the statute. This case is similar to the case of C. Lombardo, et al, vs. State, C. of C. No. 2774 and cases consolidated therewith, in which an award has heretofore been entered. It appearing from the record that the claimants herein are entitled to a refund of the excess fee complained of, an award is hereby made in favor of claimants in the sum of Two Hundred Fifty ($250.00) Dollars.